Citation Nr: 0120313	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  99-20 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim for service connection for right 
knee condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel

INTRODUCTION

The veteran had active service from February 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans' Affairs 
Regional Office (RO), in which the RO denied the veteran's 
request to reopen his claim for service connection for a 
right knee condition.

In connection with his appeal the veteran testified at a 
Central Office hearing in April 2001.  A transcript of the 
hearing is associated with the claims file.  The veteran has 
waived initial RO consideration of additional information 
submitted at the time of his hearing.  See 
38 C.F.R. § 20.1304(c) (2000).


FINDINGS OF FACT

1.  In March 1995, the Board denied service connection for a 
right knee condition. 

2.  The evidence submitted in support of the petition to 
reopen is relevant and probative. 


CONCLUSION OF LAW

The March 1995 Board decision denying service connection for 
a right knee condition is final.  New and material evidence 
has been submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. §§3.156, 20.1100, 20.1104 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
appears to have left intact the requirement that an appellant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may proceed to evaluate 
the merits of that claim.  

In the September 1999 statement of the case, the RO informed 
the veteran that in order to reopen a claim, new and material 
evidence must be presented.  The RO also specified what 
evidence constitutes new and material evidence.  Therefore, 
the VA has fulfilled this duty.

In this instance, the veteran was asked by the Board Member 
at his April 2001 personal hearing if he was aware of the 
existence of any additional documentation that would be 
helpful to his claim.  The veteran stated that he would 
attempt to obtain lay statements from persons he knew in 
service.  The Board Member stated that he would hold the file 
open for 45 days to allow the veteran the opportunity to 
provide additional information.  Additional information was 
provided.  Thus, the Board finds that VA's duty to provide 
him with notice and assist him with the development of his 
claim has been satisfied, and that the instant claim is ready 
for appellate adjudication. 

Factual Background

Service medical records reveal that at his November 1969 pre-
induction examination, the veteran was found to have no 
pertinent abnormalities.  Service medical records also reveal 
that in March 1970 the veteran complained of the shoulders 
and "knee," although which knee was not identified.  The 
records contain no indication of treatment or diagnosis.  At 
his December 1971 separation examination, the veteran 
reported that he was in good condition.  The clinical 
evaluation of the lower extremities was normal.  During a 
post-service VA examination in January 1972, no pertinent 
abnormalities were noted.  Other than the left shoulder, all 
movements of the joints of the extremities were done well to 
full normal ranges of motion. 

In a rating decision dated in April 1993, the RO denied 
service connection for his right knee condition.  The record 
included treatment records dated in 1992.  The impressions 
included a dislocation and internal derangement.  He did 
report that he had had a history of a trick knee since 
service.  The veteran testified at a personal hearing in 
February 1994 that he injured his knee during basic training 
and that the knee was sore for the rest of his service.  He 
also stated that while under mortar attack in Vietnam, he ran 
for his shelter and his knee popped out.  The veteran's 
representative contended that certain service medical records 
were not part of the claims file and should be located.  
However, in May 1989, the National Personnel Records Center 
(NPRC) certified that it had forwarded to the RO all 
available service medical records.

In a decision dated in March 1995, the Board found no 
objective evidence of any knee injury or disorder in service, 
nor of any knee injury or disorder for years after service.  
In a decision dated in December 1996, the Court affirmed the 
Board's March 1995 decision.  Thus, the Board's March 1995 
decision is the last final decision regarding the veteran's 
claim for service connection for his right knee condition.  
At the time of the Board's March 1995 decision the following 
evidence was of record:  the veteran's service medical 
records; his prior claims for benefits; a 1972 VA 
examination; VA outpatient records dated in August 1992; 
physical therapy note dated in January 1993; and the 
transcript of the veteran's February 1994 personal hearing.

In August 1998, the veteran sought to reopen his claim.  In 
November 1998, the RO  confirmed the April 1993 decision that 
denied service connection for the veteran's right knee 
condition.  In his notice of disagreement dated in December 
1998, the veteran referred to a 1970 medical report from a 
clinic at Fort Jackson, South Carolina.  He claimed the 
report made reference to his knee problem.  The veteran 
reported for a VA examination in January 1999.  He stated 
that he injured his right knee in 1970, while in service.  He 
reported that it locked up at times and that he experienced 
pain on the medial side of the joint.  He stated that he can 
walk a reasonable distance.  The range of motion of the right 
knee was from zero to 140 degrees.  The Lachman test was 
negative, while the McMurray test was questionably positive.  
There was tenderness over the medial meniscus.  An X-ray 
revealed mild degenerative arthritic changes on the right 
knee.  The diagnosis was a medial meniscus of the right knee.  
The examiner also concluded that this diagnosis originated 
during the veteran's service.

In a rating decision dated in August 1999, the RO found that 
new and material evidence adequate to reopen the veteran's 
claim for his right knee condition had not been submitted.  
The RO concluded that although the examiner stated that the 
veteran's right knee condition originated during service, 
this conclusion was based on history provided by the veteran 
and not on objective medical evidence.  

The veteran testified at a Central Office hearing in April 
2001.  He contended that additional service medical records 
existed that would document the treatment he received for his 
right knee condition, however they were not in the claims 
file.  He also stated that during his initial examination 
during basic training there was a notation of a right knee 
injury.   

In May 2001, the veteran submitted additional evidence in 
support of his claim which consisted of undated photographs 
of himself, apparently from his period of service; 
photographs of his military base in Vietnam; a statement by a 
J.C. who stated that he witnessed the veteran fall while the 
veteran was running during a mortar attack; a statement by 
R.R. in which he stated that during the veteran's service and 
prior to the veteran's departure to Vietnam, the veteran told 
him about his trick knee; a statement by A.B. who stated that 
while the veteran was on leave after basic training, his knee 
had given out and mentioned that this had happened before; 
and a statement by W.S. who stated that while the veteran 
worked for him in the 1970s and 1980s, he noticed that the 
veteran experienced a number of mishaps involving his knee 
and that the veteran would complain about his knee.
Finality/New and Material Evidence

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).  Evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of whether there is new and material evidence.  
Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In 
determining whether there is new and material evidence, the 
Board must consider the reasons for the prior denial.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In order to establish service connection 
for a claimed disability the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in the active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 (2000).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Analysis

The March 1995 Board decision is the last final decision 
regarding this case.  Since that decision, the veteran 
underwent a 1999 VA examination.  In that report, the 
examiner concluded that the veteran's right knee medial 
meniscus tear originated in service.  The examiner offered no 
explanation as to how he arrived at this finding.  However, 
in view of Hodge, the Board concludes that the evidence is 
new and material.

At the time of the prior denial, there was evidence of a post 
service disability.  However, there was no competent evidence 
linking that disability to service.  The Board does not know 
the basis of the opinion of the 1999 examiner.  However, when 
accepted, the opinion provides a relationship to service.  


ORDER

The petition to reopen a claim for a right knee condition is 
granted.  



REMAND

Following a review of the evidence of record, the Board finds 
that the January 1999 examiner related the meniscus tear to 
service but did not address whether the degenerative joint 
disease on the right knee is related to service.  A VA 
examination which addresses the entire record is required.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

2.  The RO should afford the veteran an 
orthopedic examination to determine the 
following:  In view of the entire record 
including the normal finding at 
separation; the normal examination of the 
joints in January 1972; the failure to 
claim service connection for a knee 
disorder in 1971; and the absence of any 
medical evidence of knee pathology until 
years after service, what is the 
likelihood of a medical relationship 
between the in-service complaints of knee 
pain and the post-service right knee 
diagnoses.  The examiner should review the 
claims folder, including this remand, 
prior to completing the examination 
report.  

3.  Thereafter, following compliance with 
the notice and duty to assist provisions 
of the new law, the RO should review this 
claim.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  

4.  The veteran is informed that if there 
is evidence of a knee disorder in 
proximity to service or other evidence 
linking the knee disorder to service, he 
should submit that evidence to the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and or argument.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

